               Case 19-50897-MFW          Doc 34-1    Filed 11/10/20     Page 1 of 2




                                   CERTIFICATE OF SERVICE

                   I, R. Stephen McNeill, do hereby certify that on November 10, 2020, a copy of the

foregoing Answer to Complaint for Damages, Declaratory Relief, and Related Relief was

served on the parties listed on the attached service in the manners indicated.

                                               /s/ R. Stephen McNeill
                                               R. Stephen McNeill (No. 5210)




IMPAC 6932167v.1
                  Case 19-50897-MFW   Doc 34-1   Filed 11/10/20   Page 2 of 2




                                      SERVICE LIST

Counsel to Allied Development of Alabama, LLC    Counsel to the Debtors
Ann M. Kashishian                                Laura Davis Jones
KASHISHIAN LAW LLC                               James E. O’Neill
501 Silverside Road                              Timothy P. Cairns
Wilmington, DE 19809                             PACHULSKI STANG ZIEHL & JONES LLP
Email: amk@kashishianlaw.com                     919 North Market Street, 17th Floor
                                                 P.O. Box 8705
Via Email                                        Wilmington, DE 19899-8705
                                                 Email: ljones@pszjlaw.com;
                                                 tcairns@pszjlaw.com; joneill@pszjlaw.com

                                                 Via Email

Counsel to the Debtors                           Counsel to the Debtors
Joshua A. Sussberg, P.C.                         Anup Sathy, P.C.
Aparna Yenamandra                                KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS LLP                             KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP               300 North LaSalle Street
601 Lexington Avenue                             Chicago, IL 60654
New York, NY 10022                               Email: anup.sathy@kirkland.com
Email: joshua.sussberg@kirkland.com;
aparna.yenamandra@kirkland.com                   Via Email

Via Email




   IMPAC 6932167v.1
